                                                                               United States District Court
                                                                                 Southern District of Texas

                                                                                    ENTERED
                                                                                December 02, 2019
                                                                                 David J. Bradley, Clerk


                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

JANICE HUGHES BARNES, et al,                    §
                                                §
        Plaintiffs,                             §
VS.                                             §            CIVIL ACTION NO. 4:18-CV-0725
                                                §
ROBERTO FELIX JR., et al,                       §
                                                §
        Defendants.                             §

                                            ORDER

       Before the Court is an Opposed Motion for Leave to File Sur-reply filed September

3, 2019, (Doc #23). The Motion is hereby DENIED, and the Sur-reply filed September 3,

2019 is STRICKEN from the record.

       IT IS FURTHER ORDERED THAT a hearing on the Motion for Summary Judgement

filed July 30, 2019, (Doc # 15), is scheduled January 6, 2020 at 10:00 a.m.




       It is so ORDERED. 12/02/2019.


                                                 ___________________________________
                                                 The Honorable Alfred H. Bennett
                                                 United States District Judge




1/1
